UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-7116


CLYDE JUNIOR MERIS,

                    Plaintiff - Appellant,

             v.

MR. SETTLES; MRS. GREEN; MR. ENGLE; MRS. K. ADAMS, Administrative
Hearing Officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:18-cv-00195-TDS-JLW)


Submitted: April 4, 2019                                          Decided: April 9, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Clyde Junior Meris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Clyde Junior Meris seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012)

complaint without prejudice to filing a new complaint on the proper forms. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because Meris could

potentially cure the defects in his complaint through amendment, the order he seeks to

appeal is neither a final order nor an appealable interlocutory or collateral order. See

Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619, 623-24 (4th Cir. 2015). Accordingly,

we dismiss the appeal for lack of jurisdiction and remand the case to the district court

with instructions to allow Meris to file an amended complaint. See id. at 630. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                         DISMISSED AND REMANDED




                                            2